Citation Nr: 0810669	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-15 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to an evaluation in excess of 0 percent 
disabling for service-connected residuals of a right hand 
fracture of the base of the 3rd metacarpal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to August 
1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO decision, which denied 
claims of service connection for residuals of a right 
shoulder injury, a left shoulder injury, a bilateral knee 
injury, and a neck injury, and a May 2007 RO decision, which 
denied a claim for an evaluation in excess of 0 percent 
disabling for his service-connected residuals of a right hand 
fracture of the base of the 3rd metacarpal.

In October 2006, a personal hearing was held before a 
Decision Review Officer at the Chicago, Illinois RO.  In 
February 2008, a video hearing was held before the 
undersigned Veterans Law Judge at the Chicago, Illinois RO.  
Transcripts of these proceedings have been associated with 
the claims folder.

The Board notes that the veteran's July 2004 notice of 
disagreement (NOD) indicated that the veteran disagreed with 
the May 2004 RO denial of his claim for service connection 
for a back injury.  However, the veteran was later granted 
service connection for his back injury in a December 2006 
supplemental statement of the case (SSOC).  This SSOC was a 
complete grant of benefits with respect to this issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, this issue is not currently before the Board.  
However, the Board notes that the veteran's service-connected 
back disability was referenced at the February 2008 video 
hearing.  Therefore, this issue should be referred back to 
the RO to determine if the veteran intended to file a claim 
for an increased rating for his service-connected back 
disability. 

The record reflects that additional VA medical records were 
associated with the claims file after the December 2006 SSOC 
was issued.  This evidence was not accompanied by a waiver of 
initial review by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.  However, the Board finds 
that this evidence primarily shows complaints of pain for his 
alleged disabilities.  Therefore, as these records 
essentially duplicate evidence that has previously been 
associated with the claims folder, the Board finds that it 
has already been considered by the RO and will proceed to the 
merits of the issues.  Remanding would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

The issue of entitlement to an evaluation in excess of 0 
percent disabling for service-connected residuals of a right 
hand fracture of the base of the 3rd metacarpal is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is not shown by 
competent medical evidence to be etiologically related to a 
disease, injury, or event in service.
	
2.  The veteran's neck disability is not shown by competent 
medical evidence to be etiologically related to a disease, 
injury, or event in service.

3.  The veteran's preexisting left shoulder disability was 
not aggravated during service.

4.  The veteran's bilateral knee disability is not shown by 
competent medical evidence to be etiologically related to a 
disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The veteran's right shoulder disability was not incurred 
in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The veteran's neck disability was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).

3.  The veteran's left shoulder disability was not incurred 
in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).

4.  The veteran's bilateral knee disability was not incurred 
in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  

The VCAA letter issued in September 2003 specifically 
satisfied the first three elements of the duty to notify, 
articulated above.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  With specific regard to the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claims in his possession to VA, it is noted that the 
aforementioned letter essentially informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claims.  Accordingly, the Board 
concludes that any failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claims on the merits.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  VA 
has fulfilled its duty to assist.  

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided medical examinations in April 2004 and November 
2006.  These examinations and opinions are thorough and 
complete.  The examiners noted that the claims file had been 
reviewed.  Therefore, the Board finds these examination 
reports and the opinions of the examiners sufficient upon 
which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The provisions of 38 C.F.R. § 3.304(b) initially required a 
finding that clear and unmistakable evidence showed that an 
injury or disease existed prior to service in order to rebut 
the presumption of soundness.  However, the provisions of 38 
C.F.R. § 3.304(b) were invalidated as being inconsistent with 
38 U.S.C.A. § 1111. See generally Cotant v. Principi, 17 Vet. 
App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004); 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, in order to rebut the presumption of soundness 
at service entry, there must be clear and unmistakable 
evidence showing that the disorder preexisted service and 
there must be clear and unmistakable evidence that the 
disorder was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGPREC 3-2003 
(July 16, 2003).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  
For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b) (2007).  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2007).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2007).

1.  Entitlement to service connection for a right shoulder 
disability and a neck disability.

The veteran has contended that he has a right shoulder 
disability and a neck disability as the result of his active 
duty service.  See hearing transcript, February 2008.  

The Board notes that the veteran's service medical records 
reflect that he had a history of dislocating or subluxating 
his right shoulder.  See service medical records, September 
1980, October 1980, October 1981, and December 1981.  The 
veteran's service medical records also reflect that the 
veteran injured his neck while doing pull-ups in June 1982.

In April 2004, the veteran underwent a VA examination.  At 
this time, the examiner noted that the veteran's right 
shoulder had no local tenderness and easily flexed and 
abducted from 0 to 180 degrees with 90 degrees of internal 
and external rotation.  He further noted that all right 
shoulder motions were without pain or weakness, and x-rays of 
the right shoulder were negative.  In conclusion, he found no 
objective evidence of a current right shoulder disability.  
In regards to the veteran's neck, the examiner noted that the 
veteran had no palpable tenderness and no spasm.  His neck 
easily flexed 45 degrees, extended 45 degrees, bended 45 
degrees laterally in each direction, and rotated 80 degrees 
in each direction.  All neck motions were without pain or 
weakness.  X-rays showed mild disc space narrowing at the C5-
C6 and C6-C7 spaces.  In conclusion, the examiner found that 
the veteran had mild degenerative disc disease that is 
consistent with age.   

At a November 2006 VA examination, the examiner found that 
the veteran currently has a right shoulder strain.  However, 
upon review of the veteran's service medical records, the 
examiner stated that he was unable to find any radiological-
confirmed dislocations of the right shoulder.  He noted that 
it was possible that the veteran experienced 
pseudosubluxations of the right shoulder, but no frank 
dislocations were seen.  The examiner went on to opine that 
it is less likely than not that the veteran's right shoulder 
strain is military-related or was permanently worsened by 
service.  In regards to the veteran's neck disability, the 
examiner noted that the veteran has degenerative disc disease 
of the fifth and sixth cervical vertebrae of the cervical 
spine.  The examiner also noted that the veteran had a 
questionable neck sprain in the military, but he opined that 
the veteran's current neck disability is not related to his 
military service since a questionable strain would not cause 
degenerative disc disease.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Currently, no competent medical opinion has related 
a current right shoulder disability or a neck disability to 
service.  Thus, the veteran's claims must fail.  See Hickson, 
supra. 

In addition, it should be noted that the first evidence of 
record noting minimal degenerative changes in the right 
glenohumeral joint and degenerative joint disease at the C5-
C6 level is from 2003, nearly 20 years after his discharge 
from service.  See generally VA Medical Center (VAMC) 
treatment records, August 2003.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges the veteran's contentions that he has 
a right shoulder disability and a neck disability as a result 
of his active duty service.  See hearing transcript, February 
2008.  However, no medical evidence has been submitted to 
support these contentions.  The veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

Given the amount of time that passed between service and the 
first notation of record of degenerative changes of the right 
shoulder and degenerative disc disease at the C5-C6 level, 
and the fact that the claims folder completely lacks any 
medical opinion or indication that the veteran has a right 
shoulder disability or a neck disability that is related to 
his active duty, the Board has determined that service 
connection is not warranted for a right shoulder disability 
or a neck disability.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for a right shoulder disability and a 
neck disability must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for a left shoulder 
disability.

The veteran has contended that his pre-existing left shoulder 
disability was aggravated by his active duty service.  See 
hearing transcript, February 2008.  

On a December 1979 entrance examination report, the veteran 
was noted as having no disqualifying defects or communicable 
diseases.  It was specifically noted that his upper 
extremities were within normal limits.

In this case, the veteran entered service in sound condition 
as there is no indication of a left shoulder disability on 
entrance examination.  In a service medical record dated in 
February 1981, it was noted that the veteran had a Bristow 
repair of the left shoulder in 1979, prior to service.  In 
sum, the service medical records consistently and 
indisputably show that the veteran underwent left shoulder 
surgery prior to service, and the veteran does not contend 
otherwise.  In fact, he has always argued that he had a 
preexisting left shoulder disability which was aggravated 
during active duty.  The Board finds that there is clear and 
unmistakable evidence that the veteran's left shoulder 
disability preexisted service.  See Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption 
of soundness, there must also be clear and unmistakable 
evidence that the disorder was not aggravated during service. 

During the veteran's active duty, it was noted that the 
veteran complained of pain in his left shoulder.  See service 
medical record, dated in February 1981.  Thereafter, the 
service medical records indicate no left shoulder complaints 
or treatment.  In addition, the claims folder does not 
contain treatment for a left shoulder disability until 2003, 
nearly 20 years after his discharge from service.  See VAMC 
treatment record, August 2003.  

There is no evidence of record indicating that there was a 
permanent increase in the veteran's left shoulder disability 
during his active duty service.  In addition, the examiner at 
the April 2004 VA examination specifically stated that there 
is no indication in the records of any service aggravation of 
the left shoulder.  The examiner at the November 2006 VA 
examination stated that it is possible that the veteran may 
have had mild temporary aggravation of the left shoulder 
disability during service.  However, he went to state that it 
is not likely that there was a permanent aggravation of the 
disability beyond its normal progression.  Therefore, the 
Board finds that aggravation may not be conceded.  There is 
no competent medical evidence to the contrary. 

Accordingly, the Board concludes that there is clear and 
unmistakable evidence that the disability preexisted service 
and was not aggravated during service and, therefore, the 
presumption of soundness is rebutted.  The Board finds 
further, that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the veteran's left shoulder disability was not 
aggravated by service in order to conclude that there was a 
preexisting disorder.  VA's General Counsel found that such a 
finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  Id.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection.

The Board has considered the veteran's statements, but he is 
a layman and has no competence to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds the medical evidence in this case simply does not 
support a finding of service connection.  The Board finds 
that the preponderance of the evidence is against the claim, 
and the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

Although the Board is sympathetic to the difficulties the 
veteran must face with his left shoulder disability, the fact 
remains that no competent medical evidence of record exists 
showing that his disability was permanently aggravated by 
active service.  No treatment of a left shoulder disability 
is on record from 1981 to 2003.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a left shoulder disability must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.

3.  Entitlement to service connection for a bilateral knee 
disability.

The veteran has contended that he has a bilateral knee 
disability as the result of his active duty service.  See 
veteran's statement, November 2003.  

A review of the veteran's service medical records reflects 
that the veteran sought treatment for a bruised left knee 
during service.  See service medical records, July 1982.  
Pain was noted upon flexion at this time.  It was reported 
that the veteran had a full range of motion and no swelling.  
No treatment, diagnosis, or complaints of a right knee injury 
or disability were noted in the veteran's service medical 
records. 

Despite this in-service treatment record of an injury to his 
left knee, the claims folder contains no record of treatment 
of a bilateral knee disability until approximately 2003, 
nearly 20 years after the veteran's discharge from service.  
VAMC x-rays from July 1996 and July 2003, as well as the 
April 2004 VA examination report, did not reflect any 
significant knee disabilities or abnormalities.  The examiner 
at the April 2004 VA examination noted that the veteran had 
mild patellar tendonitis but stated that no significant 
disability was noted.  He went on to opine that his mild 
patellar tendonitis is more likely than not directly related 
to his work in construction.  The physician at the November 
2006 VA examination examined the left knee and found it to be 
normal, noting full extension without pain and good stability 
to medial and lateral collateral ligaments.  He opined that 
it is less likely than not that the veteran's 1982 bruised 
knee is related to the veteran's complaints of intermittent 
knee pain.  

As mentioned above, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007).  Currently, there is no 
evidence of record that the veteran had a right knee injury 
in service and no competent medical opinion has related his 
bilateral mild patellar tendonitis to service.  Thus, the 
veteran's claim must fail.  See Hickson, supra. 

In addition, the Board notes that the veteran indicated at 
the February 2008 hearing that his bilateral knee disability 
may have resulted from his bilateral shoulder disability.  
However, as it has been determined by the Board that the 
veteran's bilateral shoulder disability is not service-
connected, service connection can obviously not be 
established for the veteran's bilateral knee disability, 
secondary to the veteran's bilateral shoulder disability.  
See 38 C.F.R. § 3.310(a) (2007).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a bilateral knee disability must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.





ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.


REMAND

In the RO's May 2007 rating decision, the veteran's claim for 
an evaluation in excess of 0 percent disabling for his 
service-connected residuals of a right hand fracture of the 
base of the 3rd metacarpal was denied.  The veteran indicated 
at the February 2008 hearing that he disagreed with this non-
compensable rating.  See Tomlin v. Brown, 5 Vet. App. 355, 
357-58 (1993) (holding that testimony at a hearing, once 
reduced to writing, can be construed as a notice of 
disagreement for the purpose of initiating an appeal.)  A 
statement of the case (SOC) was never issued.  The claim must 
now be remanded to allow the RO to provide the veteran with 
an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the veteran with a SOC as 
to the issue of entitlement to a 
rating in excess of 0 percent 
disabling for his service-
connected residuals of a right 
hand fracture of the base of the 
3rd metacarpal.  The veteran 
should be informed that he must 
file a timely and adequate 
substantive appeal in order to 
perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b) 
(2007).  If a timely substantive 
appeal is not filed, the claim 
should not be certified to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


